Citation Nr: 1604966	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to July 1975.  He also had additional service in the Army National Guard from September 1985 to June 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from January 2005 and November 2009 rating decisions.

In the January 2005 rating decision, the RO, inter alia, denied service connection for cervical and lumbosacral spine disorders (listed as neck and back pain).  In October 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006.  In September 2006, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals),wherein he requested a Board hearing at the RO.  Supplemental SOCs (SSOC) were issued in October 2008, June 2010, November 2012 and August 2013.

In the November 2009 rating decision, the RO, inter alia,  denied service connection for a right ankle disability (listed as a right ankle tibia fibula fracture, claimed as a right ankle injury).  The procedural history of such claim is described further below in this Introduction.

For clarity the Board notes that the hearing denoted on the title page, which occurred in May 2009, concerned the cervical and lumbosacral spine issues.  A transcript of the hearing is of record.  In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the hearing retired from the Board, and he was offered an opportunity to appear before another Veterans Law Judge.  The Veteran did not respond.  

Here, an August 2009 Board decision referred the matter of service connection for a right ankle disability, and noted that such was intertwined with the service connection claims for cervical and lumbosacral spine disabilities, then remanded by the Board.  As noted, a November 2009 rating decision denied service connection for a right ankle disability.  No NOD or SOC appears to have been filed or issued with respect to the claimed right ankle disability.  However, a June 2010 SSOC addressed the cervical, lumbosacral and right ankle claims.  A May 2011 Informal Hearing Presentation (IHP) to the Board also included argument on all three issues.

In March 2012, the Board remanded the cervical and lumbosacral spine issues and deferred a decision of the right ankle, pending the outcome of the other claims.  A November 2012 SSOC addressing all three claims was issued, and a January 2013 IHP included argument on all three claims.  In June 2013, and again in June 2014, the Board remanded all three claims, to which the AOJ issued accompanying SSOCs in August 2013 and October 2014, the latter of which pertained to the right ankle disability only.

The Board notes that while the Veteran has not perfected an appeal with respect to his claimed right ankle disability, both the agency of original jurisdiction (AOJ) and the Board, along with the Veteran's representative, have treated such as on appeal in multiple decisions and through various correspondences.  The Veteran's representative has had multiple occasions to present argument on such issue to the Board, and the AOJ has readjudicated such issue in multiple SSOCs, as well.  The Board finds that it would be unfair to the Veteran to reject such claim now as improperly before the Board.  Accordingly, the Board will retain jurisdiction over the issue of entitlement to service connection for a right ankle disability.

This appeal has been processed utilizing the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's disposition of the cervical and lumbosacral spine disabilities is set forth below.  The remaining claim for service connection for right ankle disability is addressed in the remand following the order.  This matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In an October 2014 rating decision, the AOJ granted service connection for cervical and lumbosacral spine disorders, assigning each a 10 percent disability rating, effective July 26, 2004.


CONCLUSION OF LAW

As the October 2014 award of service connection for cervical and lumbosacral spine disorders represents a grant of the benefits sought on appeal with respect to those issues, there remains no case or controversy over these issues affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the January 2005 denial of service connection for cervical and lumbosacral spine disorders, in a subsequent, October 2014 rating decision, the AOJ granted service connection for both issues, assigning each a 10 percent disability rating, effective July 26, 2004.  Under these circumstances, the Board finds that the service connection claims for cervical and lumbosacral spine disorders, which were formerly in appellate status prior to October 2014, have been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to these matters. 

In the absence of any justiciable question with respect to either matter referenced above, the appeal as to each of these matters must be dismissed.


ORDER

The appeal as to the claim for service connection for a cervical spine disability is dismissed.

The appeal as to the claim for service connection for a lumbosacral spine disability is dismissed.


REMAND

The Board's review of the record reveals that further AOJ action on the claim remaining on appeal is warranted.

Here, the Veteran contends that he injured his right ankle during his period of active duty in the Army from July 1973 to July 1975, which caused a weakening of the right ankle that led to an additional injury later in 1975, as well as a subsequent fracture in 1982, and that such injury was further aggravated during his National Guard service. 

In August 2014, a VA opinion was obtained, wherein the examiner expressed the following:

Given current available information regarding uncomplicated ankle sprains causing a distal tibia and fibula fracture with subsequent ORIF (open reduction internal fixation), and the fact the ankle joint was not involved in the distal tib fib trauma, it is less likely than not tib fib fx is related to ankle sprain complaints in service.  Although, it is at least as likely as not right distal tibia and fibula ORIF were aggravated by previous ankle sprains as well as NG service after distal tib fib fracture 1982.

Here, the examiner indicated that the Veteran's 1982 ankle injury, incurred after active duty, was aggravated during his National Guard service.  However, the examiner did not provide a rationale for his conclusion-a fact which diminishes the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, the Board finds that the examiner did not discuss the Veteran's lay statements when rendering an opinion on whether the Veteran's right ankle disability was incurred during active duty, and/or whether it was aggravated while in the National Guard.  As indicated in the Board's prior remand, the examiner was asked to specifically discuss the Veteran's credible reports of a right ankle injury during service and right ankle problems since service.   Accordingly, an addendum opinion is required which addresses both direct and secondary service connection.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (specifically as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Additionally, the AOJ's letter should provide notice of the criteria for service connection for active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Reserve component or Guard service not classified by the service department as active duty (AD). The Board notes that the notice letters sent to the Veteran and the rating decisions of record do not address the criteria for establishing service connection for service other than active duty.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Include notice of the criteria for establishing service connection based on any periods of ACDUTRA or INACDUTRA in the National Guard.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the electronic claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the Veteran's August 2014 examination. 

If the August 2014 VA examiner is no longer employed by VA, or is otherwise unavailable, document that fact in the record, and  arrange to obtain an addendum opinion from another appropriate physician based on claims file review (if possible).  The need for an additional examination of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

Following a review of the record, and any necessary testing (if the Veteran is being examined), the examiner should address the following:

A.  Whether it is at least as likely as not (a 50 percent probability or greater) that the current right ankle disability, including a right ankle fracture at work after service, is medically-related to treatment for a right ankle injury during active duty service from July 1973 to July 1975?

B.  If the right ankle fracture in 1982 is deemed unrelated to a right ankle injury during active duty from July 1973 to July 1975, was the right ankle fracture at least as likely as not (a 50 percent probability or greater) aggravated by service in the National Guard from 1985 to 1999? 

The term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

In formulating each opinion, the VA examiner must  specifically consider and discuss the Veteran's credible reports of a right ankle injury during service and right ankle problems since service, as well as the August 2014 VA opinion.   

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall w. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


